Latimer, Judge
(dissenting):
I dissent.
Here, in his post-trial review, the staff legal officer set forth a full summary of the evidence presented by both parties, advised the convening authority that he noted no errors or irregularities, and as to the adequacy and weight of the evidence gave his opinion that the competent evidence of record established accused’s guilt beyond a reasonable doubt and that the findings were correct in law and fact. Accordingly, for the reasons set forth in my dissenting opinion in United States v Bennie, 10 USCMA 159, 27 CMR 233, I must disagree with the conclusion of my associates.
I would affirm the decision of the board of review.